Citation Nr: 1713887	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-19 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of overpayment of disability compensation in the amount of $33,110. 


REPRESENTATION

Veteran represented by:	Richard Hertling, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty (EO 11207) from March 20, 1965 to March 28, 1965 and activbe duty for training from May 1965 to November 1965. In addition, the Veteran had National Guard service from May 194 to May 1970, from August 1974 to August 2002 and from January 2003 forward. The Army Board of Correction of Military Records found in June 2008 that the Veteran was approved for Tier 1 incapacitation pay for the period of September 27, 2004 through February 16, 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises that denied a debt in the amount of $33,110. 

A December 2015 Board decision denied the Veteran's claim for entitlement to wavier of recovery for overpayment of disability compensation in the amount of $33,110. An October 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented an October 2016 Joint Motion for Remand, vacating and remanding the December 2015 Board decision that denied entitlement to wavier of recovery for overpayment of disability compensation in the amount of $33,110. As such, the issue of entitlement to wavier of recovery for overpayment of disability compensation in the amount of $33,110 is again before the Board.

The Veteran testified at a hearing before the Committee on Waivers in August 2013. A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends he is entitled to waiver of recovery of overpayment of disability compensation in the amount of $33, 110. Specifically, the Veteran has contested the validity of the debt. In light of the points raised by the Joint Motion for Remand (JMR), and the Board review of the claims file, additional development is warranted. 

In the JMR, the parties asserted that the Board erred when failing to address why the December 2015 decision was not premature as to the waiver of the debt when no administrative decision had been made regarding the validity of the debt. The JMR noted that the Veteran testified at the August 2013 hearing and in subsequent correspondence questioning the validity of the debt. The RO has not yet issued a decision addressing the validity of the debt. As such the Board finds a remand is warranted so that a determination regarding the validity of the debt can be made by the RO. 

In addition, the Board notes the Veteran through his representative contends that the debt in question was not valid, no overpayment occurred, and there is equitable consideration to support a waiver of the debt. The Veteran's representative contends that his receipt of incapacitation pay and TDIU compensation did not create an impermissible overpayment. Further, the representative contends that incapacitation pay does not qualify as "active service pay," and no overpayment or debt is created when a Veteran receives VA benefits along with incapacitation payments. See March 2017 Brief citing VA Office of General Counsel Opinion, 10-90 (Apr. 30, 1990). On remand the RO should consider the Veteran's and his representatives contentions in determining the validity of the debt in question. 

Accordingly, the case is REMANDED for the following action:

The RO must make an administrative decision regarding the validity of the debt in question, and take any additional development action deemed warranted. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




